Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered February 21, 2006 in a personal injury action. The order granted the motion of defendants Randall Benderson 1993-1 Trust and Benderson Development Company, Inc. for summary judgment on their indemnification claim against defendants The Bon Ton Stores, Inc. and The Bon Ton Department Stores, Inc., formerly known as Bon Ton New York, Inc.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present— Hurlbutt, J.P, Gorski, Lunn, Fahey and Peradotto, JJ.